598 S.E.2d 122 (2004)
266 Ga.App. 818
TAYLOR
v.
The STATE.
No. A04A0514.
Court of Appeals of Georgia.
April 7, 2004.
David E. Morgan III, Abbeville, for appellant.
Denise D. Fachini, District Attorney, Cheri L. Nichols, Assistant District Attorney, for appellee.
BLACKBURN, Presiding Judge.
Following a jury trial, Alonzo Taylor appeals his conviction for burglary,[1] contending the evidence was insufficient to support the verdict. For the reasons set forth below, we affirm.
The standard of review for sufficiency of the evidence is set out in Jackson v. Virginia.[2] The relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. In addition, appellant no longer enjoys a presumption of innocence. An appellate court determines only the legal sufficiency of the evidence adduced below and does not weigh the evidence or assess the credibility of the witnesses.
Mitchell v. State.[3]
Viewed in this light, the record shows that, while responding to an alarm at a local business, police officers saw Taylor exiting the rear of the building. They immediately stopped, arrested, and searched Taylor. The search revealed several items taken from the business premises as well as a screwdriver. Upon inspecting the affected building, the police found the front door forced open. Marks on the door corresponded to those made by a screwdriver.
Viewing the evidence presented in a light most favorable to the jury's verdict, we find no error.
Judgment affirmed.
BARNES and MIKELL, JJ., concur.
NOTES
[1]  OCGA § 16-7-1(a).
[2]  Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
[3]  Mitchell v. State, 262 Ga.App. 806, 807, 586 S.E.2d 709 (2003).